STRAUP, J.
2 I concur in the rulings of the Chief Justice; but I am further of the opinion that the order, or so-called judgment, of revocation is not appealable. This for the reason that the power conferred on district courts by section 3, chap. 106, Laws 1911, to direct or order city councils of cities of the first and second class to issue liquor licenses, and by section 10 to revoke such licenses, is special, summary, administrative, and inseparable from the sovereignty of the state — a power conferred on the district court as a mere agent of the state, exercising police powers of the state. That I think evident, not only from the nature of the power conferred, but also from the language of the act conferring and delegating the power. The' statute itself does not provide for an appeal from an order or ruling granting or refusing a license, or revoking or refusing to revoke it.
The claim made is that such a ruling or order is “a judgment,” a final judgment; and since the,Constitution grants the right of an appeal from all final judgments of the district court, an appeal lies from this order or so-called judg*396ment of revocation. I do not think tbe claim well founded. Liquor licenses or permits are neither contracts nor rights of property. They are mere permits, issued or granted in the exercise of the police power of the state, to do what otherwise would be unlawful. The same tribunal authorized to direct or grant the issuance of a license is also authorized to revoke it. There is no difference as to the nature of the power exercised in granting a license and in revoking it. In both the court acts in an administrative capacity and as the mere agent of the state. The state itself may grant or withhold liquor licenses or permits, or revoke t-hem as it may think proper. It may likewise delegate that power to others. As to cities of the first and second class the power has been delegated to district courts; as to cities of the third class, towns, and counties, to boards of trustees, commissioners, and city councils. Now, I see no difference as to the nature and character of the power, whether exercised by a district court, or a board of trustees, or commissioners, or a city council. If an appeal lies from an order or ruling of the district court granting or refusing a license, or revoking or refusing to revoke it, then it would seem an appeal would also lie from similar action by a board of trastees or commissioners, or a city council. To say that an appeal lies when the power is exercised by a district court, but not when 'exercised by a board or city council, is to look, not to the substance of the power conferred and exercised, but to the mere instrumentality to which it is delegated and through which it is exercised. Of course, the legislature could have provided for an appeal, as is the case in some jurisdictions; but that was not done. I therefore think the order unappealable, and that the case is not legally pending in this court; and hence the party complained of has committed no offense in this court. We are thus, on a proceeding by appeal, without jurisdiction to inquire into or adjudge the alleged matters presented by the petitioner.
If, however, I am wrong in this, and if the judgment is appealable and the action legally pending before us, then am I of the opinion, for the reasons given by the Chief Jus*397tice, that the order or judgment of the court below is self-executing, and that the execution of it was not stayed by the appeal.